DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3 – 6, 8 – 9 and 11 – 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated December 7, 2021 to claims 1, 3 – 6, 8 – 9  and 11 – 16 in regards to rejection of Kim (KR 100845742 B1) and further, in view of Morris et al. (U.S. Patent No. 9,340,184 B1) are found to be persuasive and after further consideration, independent claim 1 is allowable. 
Although generally teach a flexible magnetic cleaning apparatus with the limitations of the claims, Kim, alone or in combination with Morris fails to teach, suggest or make obvious the first half comprising a first pad connection joint; the second half comprising a second pad connection joint; the first half and the second half being magnetically attached to each other along a cleaning surface, with the additional elements of the claim as required by amended claim 1.  
Claims 3 – 6, 8 – 9 and 11 – 16 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723